DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites “ the second adjustable electronic flow control node responsive to a signal indicative of a desired level of completion of a gravel pack around the first sand screen assembly”. The Examiner does not find support for this limitation in applicant’s originally filed disclosure, and as such the limitation of “responsive to a signal indicative of a desired level of completion of a gravel pack around the first sand screen assembly” is considered new matter. In applicant’s remarks, [0052] was pointed to, however the examiner does not find support there. The Examiner finds support for a control signal and a control station in [0055], however not the limitation as written.
Claims 2-6 are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140338922 A1 to Lopez in view of US 20160265315 A1 to Frosell and US 7048061 B2 to Bode.
	Lopez discloses:
A completion assembly 10 for deployment in a wellbore (Figure 1), the completion assembly comprising: 
a first screen assembly comprising
a first base pipe 105 having a first perforation 514 therein and extending between a first end and a second end; 
a first sand screen 106;
a first adjustable electronic flow control node disposed along the base pipe of the first screen assembly, the  first electronic flow control node comprising
 a valve body 501 having an electronic flow control node flow path defined therethrough fluidically connecting the first sand screen flow path and the perforation (Figure 6A); 
a power harvesting mechanism 510 [0064, 0081]; 
a valve 513 disposed along the electronic flow control node flow path and moveable between at least a first position and a second position so as to adjust flow along the electronic flow control node flow path (Figure 6A, 6B); 
an electric actuator 517 for actuating the valve, and powered by the power harvesting mechanism 510 (Figure 6A),
a wireless transmitter for controlling the electric actuator [0065];
and a second screen assembly comprising (See figure 1) second base pipe extending between a first end and a second end; a second sand screen, wherein the first end of the first base pipe of the first screen assembly is coupled to second end of the base second pipe of the second screen assembly to form a joint therebetween; (Figure 1 shows multiple screen sections joined together)
and a second adjustable electronic flow control node disposed along the base pipe of the second screen. [0027].
However Lopez fails to explicitly disclose:
the first sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe, or 
the power harvesting mechanism is disposed along a completion assembly flow path; or
the second sand screen is disposed around a portion of the second base pipe and forming a second sand screen flow path between the second sand screen and the second base pipe
a connecting sleeve extending between the first sand screen and the second sand screen so as to span the joint between the coupled base pipes, the connecting sleeve defining a flow path between the connecting sleeve and the base pipes, the connecting sleeve flow path in fluid communication with the first screen assembly flow path and the second screen assembly flow path.
Frosell teaches a flow control device on a base pipe where sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe (Figure 7).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the arrangement of Lopez so as to have the first sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe, and the second sand screen is disposed around a portion of the second base pipe and forming a second sand screen flow path between the second sand screen and the second base pipe, in view of Frosell, as this is notoriously conventional and would amount to no more than combining prior art elements according to known methods to yield predictable results.
Frosell also teaches a power harvesting mechanism (716) is disposed along a completion assembly flow path (figure 7).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Lopez to include a power harvesting mechanism disposed along a completion assembly flow path, in view of Frosell, so as to provide power or use by a downhole tool [0031].

	Bode teaches a connecting sleeve 280/290 extending between a sand screen 230 and a second sand screen 240, the connecting sleeve defining a flow path between the connecting sleeve and the base pipes, the connecting sleeve flow path in fluid communication with the first screen assembly flow path and the second screen assembly flow path. (See Figure 2, and 4A and Col 3, lines 44-67).
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Lopez to have a more than one screen section coupled together along with base pipes, in view of Bode, in order to provide a cost effective apparatus for controlling the flow of fluids into a production tubing. (Col 1, lines 65-67.) Furthermore, this amounts to no more than combining prior art elements according to known methods to yield predictable results.
2. The completion assembly of claim -1, wherein the first adjustable electronic flow control node 110 is spaced apart from the first sand screen 106, the completion assembly further comprising a connecting sleeve 102 extending from the first sand screen to the spaced apart first electronic flow control node so as to form a fluidic passageway interconnecting the electronic flow control node flow path and the first sand screen assembly flow path (via 111).
3. The completion assembly of claim 1, wherein the first base pipe comprises a plurality of perforations, and each perforation has an electronic flow control node controlling flow through the perforation.([0076] this is interpreted as including multiple perforations, i.e. fluid pathways each with a node)
4. The completion assembly of claim 1, further comprising a plurality of interconnected sand screen assemblies forming a completion string (Figure 1), the plurality of interconnected sand screen assemblies including the first screen assembly and the second screen assembly,  the completion string having a proximal end and a distal end; and 
a sealing mechanism adjacent the distal end of the completion string 26, wherein each interconnected sand screen assembly comprises: 
a base pipe 105 having at least one perforation 514 therein and extending between a first end and a second end of the base pipe; 
a sand screen 106; 
an adjustable electronic flow control node 501 disposed along the base pipe, the electronic flow control node comprising a valve body having an electronic flow control node flow path defined therethrough fluidically connecting the sand screen flow path and the perforation; (Figure 6a)
a power harvesting mechanism 510; [0064]
a valve 513 disposed along the electronic flow control node flow path and moveable between at least a first position and a second position so as to adjust flow along the electronic flow control node flow path; (Figure 6A, 6B); 
an electric actuator 517 for actuating the valve, and powered by the power harvesting mechanism 510 (Figure 6A); and 
a wireless transmitter for controlling the electric actuator [0065], wherein the first end of a sand screen assembly base pipe is coupled to the second end of an adjacent sand screen assembly base pipe.(Figure 1).
However Lopez fails to explicitly disclose the sand screen is disposed around a portion of the base pipe and forming a sand screen flow path between the sand screen and first base pipe,
Frosell teaches a flow control device on a base pipe where sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe (Figure 7).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the arrangement of Lopez so as to have the first sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe, and the second sand screen is disposed around a portion of the second base pipe and forming a second sand screen flow path between the second sand screen and the second base pipe, in view of Frosell, as this is notoriously conventional and would amount to no more than combining prior art elements according to known methods to yield predictable results.
5. The completion assembly of claim 1, wherein the electronic flow control node further comprises a sensor 510 electrically coupled to a wireless transmitter. [0065, 0072]
6. The completion assembly of claim 5, wherein the electronic flow control node sensor is selected from the group consisting of a pressure sensor, a temperature sensor and a flow rate sensor [0087].

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140338922 A1 to Lopez in view of US 20160265315 A1 to Frosell.
Lopez discloses:
7. A completion assembly for deployment in a wellbore, the completion assembly comprising: 
a plurality of interconnected sand screen assemblies forming a completion string of interconnected sand screen assemblies, the completion string having a proximal end and a distal end (Figure 1); and 
a sealing mechanism adjacent the distal end of the completion string 26, wherein each sand screen assembly comprises: 
a base pipe 105 having at least one perforation 514 therein and extending between a first end and a second end of the base pipe; 
a sand screen 106; 
an adjustable electronic flow control node 501 disposed along the base pipe, the electronic flow control node comprising a valve body having an electronic flow control node flow path defined therethrough fluidically connecting the sand screen flow path and the perforation; (Figure 6a)
a power harvesting mechanism 510; [0064]
a valve 513 disposed along the electronic flow control node flow path and moveable between at least a first position and a second position so as to adjust flow along the electronic flow control node flow path; (Figure 6A, 6B); 
an electric actuator 517 for actuating the valve, and powered by the power harvesting mechanism 510 (Figure 6A); and 
a wireless transmitter for controlling the electric actuator [0065], wherein the first end of a sand screen assembly base pipe is coupled to the second end of an adjacent sand screen assembly base pipe.(Figure 1).
wherein each of the adjustable electronic flow control nodes 501 are operable to generate a signal [0070-0071] (Note “that may be utilized to control the opening of the adjustable electronic flow control nodes sequentially from the distal end to the proximal end of the completion string” is considered both optional and intended use, and is not required, however Lopez discloses using a signal generated in one node to signal opening others, and thus is capable of performing the intended function).
However Lopez fails to explicitly disclose the sand screen is disposed around a portion of the base pipe and forming a sand screen flow path between the sand screen and first base pipe,
Frosell teaches a flow control device on a base pipe where sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe (Figure 7).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the arrangement of Lopez so as to have the first sand screen is disposed around a portion of the base pipe and forming a first sand screen flow path between the first sand screen and the first base pipe, and the second sand screen is disposed around a portion of the second base pipe and forming a second sand screen flow path between the second sand screen and the second base pipe, in view of Frosell, as this is notoriously conventional and would amount to no more than combining prior art elements according to known methods to yield predictable results.
8. The completion assembly of claim 7, wherein each electronic flow control node further comprises a sensor 510 electrically coupled to a wireless transmitter. [0065, 0072]
9. The completion assembly of claim 8, wherein the electronic flow control node sensor is selected from the group consisting of a pressure sensor, a temperature sensor and a flow rate sensor. [0087]

Response to Arguments
Applicant's amendments and arguments filed 11/24/21 have been fully considered but they are not persuasive. 
In view of the filing, the claim and drawing objections have been withdrawn.
Amendments to claims 10 and 15 have overcome the prior art.
Amendments to claim 1 have introduced new matter, see above, and are rejected under 112a.
Amendments to claim 7 have not overcome the prior art of record. The new limitations are substantially intended use limitations and use the phrase “may be” which is considered to indicate the use is optional, i.e. not required.


Allowable Subject Matter
Claims 10-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674